Exhibit 10.3

EXECUTION VERSION

AMENDMENT NO. 1 TO

CALL OPTION AGREEMENT

This AMENDMENT NO. 1 TO CALL OPTION AGREEMENT (this “Amendment”) is made and
entered into as of April 10, 2015, by and between Odyssey Marine Enterprises,
Ltd. (the “Holder”) and Minera del Norte, S.A. de C.V. (the “Purchaser”). The
Holder and the Purchaser are referred to herein from time to time collectively
as the “Parties”, and each individually, as a “Party”. Capitalized terms used in
this Amendment and not otherwise defined shall have the meanings ascribed to
them in the Call (as defined below).

WHEREAS, the Parties entered into a Call Option Agreement, dated as of March 11,
2015 (the “Call”);

WHEREAS, the Parties desire to amend certain terms set forth in the Call; and

WHEREAS, pursuant to Section 7.4 of the Call, the Call may only be amended by an
agreement in writing signed by the Parties.

NOW, THEREFORE, in consideration of the premises, covenants, agreements,
representations and warranties set forth herein, and for other good and valuable
consideration, the Parties to this Amendment, intending to be legally bound,
agree as follows:

 

1. Amendment of Section 2.1 of the Call. Section 2.1 of the Call is hereby
amended by deleting the period at the end of the first sentence and inserting at
the end of such sentence:

“; provided further, that if Investor (as defined in the Purchase Agreement)
terminates the Purchase Agreement pursuant to Section 8.1(d)(v) thereof, the
Expiration Date of this Agreement shall be the date that is two years from the
date of hereof.”

 

2. Amendment of Section 2.2 of the Call. Section 2.2 of the Call is hereby
amended by deleting the period at the end of the such Section and inserting:

“; provided, however, if Investor (as defined in the Purchase Agreement)
terminates the Purchase Agreement pursuant to Section 8.1(d)(v) thereof, the
Option Consideration shall be equal to $20,000,000 less any amounts paid or
payable to Holder or any of its Affiliates following the date hereof upon the
exercise of the Monaco Option less if Monaco has foreclosed on any of the
Subject Securities, $10,000,000.”



--------------------------------------------------------------------------------

3. Full Force and Effect. From and after the date hereof, all references in the
Call to “this Agreement,” “hereof” or words of similar import shall mean the
Call as amended by this Amendment. Except as expressly set forth herein, the
Call shall remain in full force and effect on the terms and conditions set forth
therein.

 

4. Miscellaneous. All terms and provisions contained in Article 7 of the Call,
including all related definitions, are incorporated herein by reference to the
same extent as if expressly set forth herein.

[The remainder of this page is intentionally left blank.]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first above written.

 

ODYSSEY MARINE ENTERPRISES, LTD. By:

/s/ Mark D. Gordon

Name: Mark D. Gordon Title: Vice President MINERA DEL NORTE S.A. DE C.V. By:

/s/ Alonso Ancira Elizondo

Name: Alonso Ancira Elizondo Title: Authorized Person

 

[Signature Page to Amendment No. 1 to Call Option Agreement]